  
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 5655 
 
AN ACT 
To designate the Little River Branch facility of the United States Postal Service located at 140 NE 84th Street in Miami, Florida, as the Jesse J. McCrary, Jr. Post Office. 
 
 
1.Jesse J. McCrary, Jr. Post Office 
(a)DesignationThe Little River Branch facility of the United States Postal Service located at 140 NE 84th Street in Miami, Florida, shall be known and designated as the Jesse J. McCrary, Jr. Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Jesse J. McCrary, Jr. Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
